 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY LEE ALLEN,                                  No. 2:21-cv-0870 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    SACRAMENTO COUNTY JAIL
      MEDICAL STAFF,
15
                          Defendant.
16

17

18           Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915. However, the certificate portion of the request which must be completed by

21   plaintiff’s institution of incarceration has not been filled out. Also, plaintiff has not filed a

22   certified copy of his inmate trust account statement for the six month period immediately

23   preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the

24   opportunity to submit a completed in forma pauperis application and a certified copy in support of

25   his application.

26           In accordance with the above, IT IS HEREBY ORDERED that:

27           1. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

28   Forma Pauperis By a Prisoner; and
                                                          1
 1           2. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

 2   his inmate trust account statement for the six month period immediately preceding the filing of

 3   the complaint. Plaintiff’s failure to comply with this order will result in a recommendation that

 4   this action be dismissed without prejudice.

 5   Dated: May 18, 2021
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   12/alle0870.3c+.new
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
